DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/977,973 filed 02/18/2020.
	Information Disclosure Statement
The information disclosure statements filed 02/11/2021, 03/26/2021, 05/06/2021, 07/12/2021, 10/24/2021 have been considered. 
Foreign Document 107530532 from the IDS filed 02/11/2021 has not been considered because no English translation or English abstract has been submitted. 
NPL numbers 3 and 4 cited from the IDS filed 10/24/2021 has not been considered because no English translation or English abstract has been submitted. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a multidirectional balloon tipped catheter system, classified in A61M 25/10.
II. Claim 13-21, drawn to a method for conducting His bundle sensing and pacing with a multidirectional balloon tipped catheter, classified in A61B 5/065.

The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process of using that product such as inserting the catheter system into the femoral artery to access the heart. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their classification;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.	

During a telephone conversation with Rachel Huffstetler on 10/24/2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities:
Page 1 line 2 recites “62/977,973,” but should recite “62/977,973” without the ending comma. 
Page 2 line 21 recite “prove”, but should recite “improve”.
Page 2 line 24 recites “catheters” twice, but should recite “catheter”.
Page 6 line 19 recites “catheter lumen 114” and line 20 recites “balloon lumen 114” these are different parts and should be labeled with different reference numbers.
Page 8 line 18 contains an extra period before “U.S. Patent”.  
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 line 9 recites “an anchor balloon mounted to near”, but should recite “an anchor balloon mounted near”. 
Claims 2-12 and 14-21 each require a “,” comma after the claim preamble. 
Claim 5 requires a period at the end of the claim. 
Claim 12 line 11 recites “comprises”, but should recite “comprise”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the distal end portion” in line 12. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to recite “the distal end”.
Claim 1 also recites “the balloon port” in line 10. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-12 inherits these deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2005/0070844 A1) herein after Chow in view of Quinn et al. (US 2007/0149995 A1) herein after Quinn.
Regarding claim 1, Chow teaches a multidirectional balloon tipped catheter system for conducting His bundle sensing and 3pacing (Para [0195] “The electrode system can be used to search and acquire desired local cardiac signals, such as the signal of the His bundle or the AV node, in the chambers of the heart and to aid the catheter assembly 500 in delivering therapeutic biologics to the corresponding locations. An example of a therapeutic application for the catheter assembly 500 is to deliver a biologic agent (gene, protein, etc) to a defective cardiac node or bundle to develop a bio-pacer.”), comprising:4
 multidirectional catheter body having a proximal end and a distal end and including a 5plurality of curls and flexion points for multidirectional deflections (fig. 1 and Para [0069] “the catheter distal section 102 is the most flexible section followed by the middle section 104'. The catheter proximal section 104 is the least flexible section of the catheter shaft 101. The middle section 104' and the proximal section 104 are used to transmit torque while the distal section 102 does the deflection for the catheter assembly 100” and fig. 14C: see multiple deflections in the catheter), wherein the catheter body 6includes a plurality of lumens (Para [0016] “a deflectable catheter assembly comprises a catheter shaft having a catheter proximal section and a catheter distal section, and a plurality of lumens disposed therethrough”) comprising: 
7a pacing lead lumen (fig. 13: lumen 164) including an exit port at the distal end (fig. 2: exit port 97, also in fig. 13 but not labeled);
at least one balloon lumen including a balloon port near the distal end (Para [0126] “an inflatable balloon 141 is incorporated on the outer wall of the tendon lumen 126. The balloon 141 is placed underneath the needle sheaths that house the needles. By inflating the balloon 141, the needles (e.g., the needle 138, 123, and 125) are pushed sideways and, therefore, extending out at an angle to the central axis”);
12one or more mapping electrodes mounted to the distal end portion of the catheter body (fig. 13: tip electrode 504 and band electrode 505), 13wherein the one or more mapping electrodes are configured to sense His bundle potential (Para [0117] “The electrode system can provide mapping information and/or local drug delivery information for the catheter assembly 100. The electrode system also allows for sensing the local cardiac signal and wall contact between the catheter and the wall of the cardiac chamber, which may be useful for the delivery of biologic substance. More details in the configuration of an electrode system are followed below (FIGS. 32-34, 35A-35F, 36A-36B, and 37A-37B)” and Para [0195]); and 
14a pacing lead placed in the pacing lead lumen (fig. 15B: needle 138 extends out of the lumen 130), wherein the pacing lead is configured to 15protrude beyond the distal end of the catheter body when the pacing lead is in use (fig. 15B and Para [0195] “An example of a therapeutic application for the catheter assembly 500 is to deliver a biologic agent (gene, protein, etc) to a defective cardiac node or bundle to develop a bio-pacer.”).
Chow does not explicitly teach 9an anchor balloon mounted to near the distal end of the catheter body, wherein the anchor 10balloon is in fluid communication with the balloon port and wherein the anchor balloon overhangs 11the distal end of the catheter body by a predetermined distance when the anchor balloon is inflated.
However, in a similar heart accessible sheath, Quinn discloses an anchor balloon mounted to near the distal end of the catheter body (Para [0060] “Referring to FIG. 4, the balloon tip 68 preferably is located at a distal end 14 of the transseptal sheath 12” and Para [0086] “the balloon tip 68 may comprise ribs, hooks, barbs, anchors, bands, rings, or other friction devices to secure the distal end of the outer sheath in place when activated”), wherein the anchor 10balloon is in fluid communication with the balloon port (Para [0062] “The sheath may comprise a channel or lumen 78 for inflating the balloon tip 68, as shown schematically in FIG. 7. In one embodiment, the balloon tip 68 may be inflated with saline. In another embodiment, the balloon tip 68 may be inflated with fluid comprised of radiopaque fluid such as contrast media”) and wherein the anchor balloon overhangs 11the distal end of the catheter body by a predetermined distance when the anchor balloon is inflated (fig. 6: balloon tip 68 overhands the distal end of the sheath).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Chow to further include an anchor balloon mounted to near the distal end of the catheter body, wherein the anchor 10balloon is in fluid communication with the balloon port and wherein the anchor balloon overhangs 11the distal end of the catheter body by a predetermined distance when the anchor balloon is inflated as is disclosed by Quinn because doing so would allow the catheter to be secured in its final location (Para [0086]).
Regarding claim 2, Chow in view of Quinn further discloses wherein the anchor balloon 17is inflated with a fluid including air, saline, or contrast (Para [0062] “The sheath may comprise a channel or lumen 78 for inflating the balloon tip 68, as shown schematically in FIG. 7. In one embodiment, the balloon tip 68 may be inflated with saline. In another embodiment, the balloon tip 68 may be inflated with fluid comprised of radiopaque fluid such as contrast media”).
Regarding claim 3, Chow in view of Quinn further disclose wherein the anchor balloon 19is configured to be inflated in various sizes (Quinn: Para [0060] “The balloon tip 68 may inflate to an outer diameter of about 4 mm or less to about 30 mm or more. In one embodiment, the balloon may inflate to an outer diameter of about 6 mm. The balloon tip 68 when inflated may have a larger diameter near a distal end 76 than near a proximal end 74” and Para [0061] “It should also be appreciated that the balloon tip 68 may be inflated to a size smaller than its maximum size”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the catheter of Chow in view of Quinn to allow the anchor balloon to inflate to various sizes because doing so allows the balloon to be anchored at various parts of the heart that have different dimensions.
Regarding claim 5, Chow in view of Quinn further disclose22 wherein the anchor balloon 23overhangs the distal end of the catheter body by two to three millimeters when the anchor balloon 24is inflated (Quinn: Para [0061] “The length may increase by about 1 mm or less to about 3 mm or more. In one embodiment, the balloon tip 68 may increase in length by about 1.5 mm when inflated. The inflated balloon tip 68 may extend distally from the tubular body 64 to soften the distal end 14 of the sheath 12, as shown in FIG. 6. The distal extension of the balloon tip 68 from the tubular body 64 may correspond to the increase of the balloon's length when it is inflated.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the catheter of Chow in view of Quinn such that the anchor balloon overhangs the distal end of the catheter body by two to three millimeters when the anchor balloon is inflated as is disclosed in Quinn because doing so protects tissue in front of the catheter. 
Regarding claim 6, Chow further teaches25 wherein the one or more 26mapping electrodes comprises: 27
a first mapping electrode disposed at the distal end of the catheter body (fig. 35A: tip electrode 504); and28
a second mapping electrode disposed on the catheter body and spaced apart from the first 29mapping electrode (fig. 35A: electrode 505), 
wherein the first and second mapping electrodes form a bipolar sensor (Para [0169] “Additional band electrode can be added to a location a few millimeters proximal to the tip electrode similar to the catheter assembly 100 previously described. Having both electrodes will allow for sensing of near field bipolar signals, which greatly reduces the noise to signal ratio”).
Regarding claim 10, Chow in view of Quinn further discloses 6wherein the anchor balloon 7is a hydrophilic balloon (Quinn: Para [0062] “The balloon may be made from any of a variety of materials well known to those of skill in the art, including latex, polyurethane, polymers, rubber, PEBAX, or any other known elastic material”). 
Regarding claim 11, Chow further teaches wherein the catheter body 9is configured to be insertable into a subclavian vein or other vascular access to approach His bundle (fig. 54 and Para [0147] “When the catheter is placed over a bend region in the vasculature, the catheter shaft section near the inside of the bend curve compresses while the section near the outside of the bend curve stretches”).
Regarding claim 12, Chow further teaches wherein the plurality of 11lumens further comprise one or more wiring lumens that house electrical wires connected to the 12one or more mapping electrodes (Para [0116] “A conductive lead 144 is coupled to the tip electrode and extends along the distal catheter shaft 118, through the proximal catheter shaft 112 (not shown in this figure) and the proximal handle 200(not shown in this figure), and connected to a detector system (not shown) outside of the catheter assembly 100. In one embodiment, another electrode 142 is incorporated into the distal catheter shaft 118. The electrode 142 can act as a reference electrode for the electrode system. Alternatively, the electrodes 140 and 142 can function as independent electrodes with their references attached elsewhere, for example, on the patient's body. The electrode 142 is placed proximal to and near the tip electrode. Another conductive lead 144 is coupled to the electrode 142 and extends to outside of the catheter assembly 100”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Quinn as applied to claim 1 above, and further in view of Salahieh et al. (US 2012/0071870 A1) herein after Salahieh.
Regarding claim 4, Chow in view of Quinn disclose the catheter of claim 1, but do not explicitly disclose wherein the anchor balloon 21is configured to expose the one or more mapping electrodes when the anchor balloon is deflated.
However, in a similar catheter device, Salahieh discloses wherein the anchor balloon 21is configured to expose the one or more mapping electrodes when the anchor balloon is deflated (Para [0197] “folding of the electrode assembly 105 and deflation of the expandable membrane 34 exposes the mapping electrodes 51 (see FIGS. 24A-24B). The electrode assembly 105 can fold preferentially when the expandable membrane 34 is deflated. The deflated assembly with exposed mapping electrodes 51 can be inserted into the pulmonary veins and used to map the electrical signals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Chow in view of Quinn to further include the anchor balloon is configured to expose the one or more mapping electrodes when the anchor balloon is deflated as is disclosed by Salahieh because doing so allows the electrodes to perform sensing and mapping until the correct location is found before using the balloon to anchor to the correct position.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Quinn as applied to claim 1 above, and further in view of Guo et al. (US 2020/0406025 A1) herein after Guo.
Regarding claim 7, Chow in view of Quinn discloses the catheter of claim 1, but does not explicitly disclose wherein a diameter of the 31pacing lead lumen is equal to or greater than 0.91 mm.
However, in a similar catheter system, Guo discloses 30wherein a diameter of the 31pacing lead lumen is equal to or greater than 0.91 mm (Para [0052] “A lumen 126 (FIG. 5B) extends continuously through sheath 102 along its entire length. Lumen 126 has a diameter that is slightly larger than the diameter of the pacing lead to be delivered to the heart by delivery device 100. For example, for a 7 French pacing lead (having a diameter of about 2.33 mm), lumen 126 may have a size of about 7.5 French (a diameter of about 2.5 mm)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Chow in view of Quinn to have a diameter of the pacing lead lumen is equal to or greater than 0.91 mm because doing so would allow a cardiac pacing lead to fit within the lumen of the catheter. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Quinn as applied to claim 1 above, and further in view of Casas et al. (US 2009/0076447 A1) herein after Casas.
  Regarding claim 8, Chow in view of Quinn disclose the catheter of claim 1, but do not explicitly disclose wherein a distance of a distal end of the anchor balloon from the distal end of the catheter body is in a range of 10 mm to 20 3mm when the anchor balloon is deflated.
However, in a similar catheter device, Casas discloses a distance of a distal end of the anchor balloon from the distal end of the catheter body is in a range of 10 mm to 20 3mm when the anchor balloon (claim 4 “wherein distance of the distal end of said anchor balloon from the distal end of said flexible catheter lies in the range 10 mm (0.4 inches) to 20 mm (0.8 inches)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Chow in view of Quinn to further have, in a deflated state, the distance of the distal end of the anchor balloon from the distal end of the catheter body is in the range of 10 mm to 20 mm as is disclosed by Casas because doing so would allow room for the tip electrode to map when moving through the vasculature without interference from the balloon. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Quinn as applied to claim 1 above, and further in view of Partridge et al. (US 2005/0065419 A1) herein after Partridge.
Regarding claim 9, Chow in view of Quinn disclose the catheter of claim 1, but do not explicitly disclose that the pacing lead includes a screw helix. 
However, in a similar catheter device, Partridge discloses wherein the pacing lead 5includes a screw helix (Para [0021] “The distal portion 370 is illustrated having a helical coil electrode 310 and a second electrode 320. It is contemplated that the lead 300 may include a fixation element, such as helical coil 310, where the coil is not used as an electrode” and fig. 1V helical coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Chow in view of Quinn to further have the pacing lead include a screw helix because doing so allows the pacing lead to be securely affixed to the tissue to administer the pacing stimulation.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saksena et al. (US 2001/0031987 A10 relates to a cardiac catheter system that has an array of mapping electrodes and a balloon at the distal end. 
Stolen et al. (US 2009/0318749 A1) relates to a cardiac catheter system that has pacing electrodes and a balloon. The balloon deflates and exposes the pacing electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792